Citation Nr: 0208814	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-28 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July to September 1969.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a remand of the United States Court 
of Appeals for Veterans Claims         (Court) by Order dated 
March 28, 2001.  This matter was originally on appeal from a 
May 1994 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Sioux Falls, South 
Dakota and a May 2000 decision of the Board.

The Board notes that in the veteran's appellant brief to the 
Court, Counsel argues that the Board has jurisdiction over 
the issue of whether the decision to deny service connection 
for asthma was clearly and unmistakably erroneous.  This 
claim was denied by the RO in a May 1998 rating decision.  
Counsel argues that the RO never closed the appeal and his 
February 2000 inquiry into the status of the appeal should be 
liberally construed as a Substantive Appeal.  The RO was not 
required to undertake any further action after it issued the 
September 1998 Statement of the Case.  An inquiry from the 
then representative as to the status of an appeal over a year 
from the date of notification of the rating decision is not a 
timely Substantive Appeal.   


FINDINGS OF FACT

1.  Subsequent to the Court's Remand, the Board sent a letter 
to the veteran's counsel in June 2001, and offered counsel 
the opportunity to submit additional argument and evidence in 
support of the veteran's appeal; no additional evidence was 
submitted and the time prescribed for submitting evidence 
elapsed. 

2.  By a June 1975 rating decision, the RO denied service-
connection for bronchial asthma and that decision became 
final as the veteran failed to appeal.

3.  Evidence received subsequent to the June 1975 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bronchial asthma.



CONCLUSIONS OF LAW

1. The "duty to assist" under the Veterans Claim Assistance 
Act of 2000, as pertains to new and material evidence claims, 
has been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

2.  New and material evidence has been presented to reopen a 
claim for entitlement
to service connection for bronchial asthma.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to a March 2001 Joint Motion for Remand, the Court 
vacated the Board's May 2000 decision and remanded the appeal 
to the Board for readjudication of the veteran's claim in 
light of the Veterans Claim Assistance Act of 2000 (VCAA).    
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

The Board sent a letter to the veteran's counsel in June 2001 
and offered Counsel the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  No 
additional evidence has been submitted and there has been no 
indication on Counsel's part that VA's assistance in 
gathering additional evidence is needed.  The time prescribed 
for submitting evidence has elapsed.  Accordingly, the case 
has been forwarded to the undersigned Member of the Board for 
disposition.

Based on a review of the evidence, the Board finds that the 
evidence submitted after the unappealed June 1975 RO rating 
decision that denied the veteran entitlement to service 
connection for bronchial asthma is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R.       § 3.156;  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims file prior to the RO's 
June 1975 rating decision consisted of the veteran's service 
medical records and Tucson VAMC treatment records dated from 
August 1973 to April 1974, received by the RO in May 1975. 
The veteran's April 1969 pre-induction examination and 
subsequent July 1969 physical inspection revealed no 
bronchial asthma condition.  During service, the veteran was 
seen for complaints of difficult breathing and wheezing.  The 
veteran was examined for separation from service in August 
1969.  Examination of the lungs and chest showed bilateral 
expiratory wheezing even at rest.  Bronchial asthma was 
diagnosed.  Medical board proceedings also noted that the 
veteran had had bronchial asthma since age 10.  A Medical 
Board recommended that the veteran be separated from service 
for a condition that existed prior to service and had not 
been aggravated by active service.  The veteran was 
subsequently released.  Post-service VA treatment records 
showed that the veteran complained of wheezing and coughing 
and received treatment for his diagnosed asthma. The RO 
denied service connection on the basis that the veteran's 
bronchial asthma condition pre-existed service and was not 
shown to have been aggravated by the veteran's short period 
of service.  The veteran failed to appeal and this decision 
became final.  38 U.S.C.A.   § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  

Evidence associated with the claims file after the RO's June 
1975 rating decision 
consists of private medical records from Dr. J.J., which show 
no treatment for bronchial asthma; Sioux Falls/Tucson VAMC 
treatment records dated November 1977 to December 1978, 
September 1986, June 1989 to July 1989, and September 1993 to 
April 1994, which show occasional complaints of asthma flare 
ups and treatment thereof; medical records from Pima County 
General Hospital (Pima) dated from April 1962 to May 1973; 
and testimony from the veteran presented at a hearing before 
the RO in August 1994.  

The Board finds most significant the medical records from 
Pima that date prior to the veteran's entry into service.  
These records show that the veteran was diagnosed with 
bronchitis in April 1962, and that he complained of wheezing 
and coughing and was diagnosed with acute trachea bronchitis 
in January 1964.  The foregoing records reflect similar 
complaints and diagnoses associated with the veteran's asthma 
noted in service medical records and/or post-service records.  
Also, a record dated in July 1968 shows that the veteran 
complained of wheezing and the diagnosis was mild asthma.  
The record reports the doctor's findings and treatment 
prescribed.  Although the evidence at the time of the June 
1975 RO rating decision demonstrated that the veteran's 
bronchial asthma pre-existed service and this additional 
evidence from Pima tends to show that the condition pre-
existed service, this new evidence consists of medical 
records that may shed light on the severity of the veteran's 
condition prior to service in relation to any symptomatology 
shown during service and post-service.  Thus, this evidence 
is probably new and material to the issue of aggravation 
during service.  

The Board also finds that the veteran's testimony is new and 
contributes to a more complete picture of circumstances 
surrounding the manifestations of the veteran's bronchial 
asthma before and during service.  

The Board will defer disposition of the merits of the 
veteran's claim until additional development is completed.  
The veteran shall be provided with a VA examination and a 
medical opinion.  38 U.S.C.A. § 5103A(d) (West Supp. 2001). 


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for bronchial asthma.  To this 
extent, the appeal is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

